34 N.J. 574 (1961)
170 A.2d 437
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RALPH WESLEY PUCKETT, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 6, 1961.
Decided May 8, 1961.
Mr. James Dorment, Jr., argued the cause for the defendant-appellant.
Mr. Melvin P. Antell, Special Legal Assistant Prosecutor, argued the cause for the plaintiff-respondent (Mr. Brendan T. Byrne, County Prosecutor of Essex County, attorney; Mr. Milton N. Diamond, of counsel and on the brief).
The opinion was delivered PER CURIAM.
The defendant appeals from a judgment of the Appellate Division affirming his conviction of unlawful possession of narcotics in violation of R.S. 24:18-4. As to the issues raised before the Appellate Division, we agree with its determination for the reasons expressed in its opinion reported in 67 N.J. Super. 365 (1960). The additional arguments advanced by the defendant on this appeal were considered and rejected by this court today in State v. Reed, 34 N.J. 554 (1961). Accordingly, the judgment of conviction is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.